Citation Nr: 0526532	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  94-38 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder (claimed as a nervous condition).

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for chronic headaches.

3.  Entitlement to service connection for a brain syndrome.

4.  Entitlement to service connection for a chronic skin 
rash.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from June 1974 to 
June 1976.  He also had several periods of active duty and 
inactive duty for training with the Commonwealth of Puerto 
Rico National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
the Commonwealth of Puerto Rico that denied service 
connection for brain syndrome and a skin rash, and that 
determined that the veteran had failed to submit new and 
material evidence to reopen claims for service connection for 
an acquired psychiatric disability and headaches.  The 
veteran was afforded personal hearings before a RO Hearing 
Officer in March 1993 and February 1999.  Transcripts of 
those hearings are associated with the claims file.

The Board remanded the matter to the RO in May 2001 for the 
purpose of obtaining additional evidence and curing certain 
procedural deficiencies.  The matter was returned to the 
Board in January 2005 for final appellate consideration.

The issue of entitlement to service connection for a chronic 
skin rash is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  In a decision dated in July 1991, the Board determined 
that service connection for psychiatric disorder, to include 
schizophrenia, was not warranted because there was no 
evidence the veteran's diagnosed schizophrenia was incurred 
or aggravated by his active service or a period of active 
duty for training (ACDUTRA), or that it had its onset within 
one year of his service discharge.

3.  The evidence received since the July 1991 Board decision 
is either cumulative of evidence of record considered in that 
decision or immaterial; it does not by itself or when 
considered with previous evidence relate to an unestablished 
fact necessary to substantiate the claim for service 
connection for an acquired psychiatric disorder.  

4.  In a decision dated May 1989, the Board determined that 
service connection for a headache disorder was not warranted 
because there was no evidence the veteran suffered from a 
chronic headache disorder that had its onset during his 
active service, or that it was otherwise etiologically 
related to any injury suffered during a period of ACDUTRA.  

5.  The evidence received since the May 1989 Board decision 
is either cumulative of evidence of record considered in that 
decision or immaterial; it does not by itself or when 
considered with previous evidence relate to an unestablished 
fact necessary to substantiate the claim for service 
connection for chronic headaches.  

6.  The medical evidence of record does not show a current 
diagnosis or treatment of brain syndrome.




CONCLUSIONS OF LAW

1.  The July 1991 Board decision denying service connection 
for a psychiatric disorder is final.  38 U.S.C.A. § 7104(b) 
(West 1991); 38 C.F.R. §§ 19.104 (1991); currently 
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2004).  

2.  New and material evidence has not been submitted to 
reopen the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder, and the 
claim is not reopened. 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2001).

3.  The May 1989 Board decision denying service connection 
for a headache disorder is final.  38 U.S.C. 4004(b) (1988); 
38 C.F.R. §§ 19.104 (1988); currently 38 U.S.C.A. § 7104(b) 
(West 2002); 38 C.F.R. § 20.1100 (2004).  

4.  New and material evidence has not been submitted to 
reopen the veteran's claim of entitlement to service 
connection for chronic headaches, and the claim is not 
reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001).

5.  Brain syndrome was not incurred or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 
3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

By a letter dated in October 2002, the RO advised the veteran 
of the essential elements of the VCAA.  The veteran was 
advised that VA would make reasonable efforts to help him get 
the evidence necessary to substantiate his claims on appeal, 
but that he must provide enough information so that VA could 
request any relevant records.  The veteran was advised of the 
evidence that VA had requested.  The veteran was also asked 
to identify any additional information or evidence that he 
wanted VA to try and obtain.  He was advised of the type(s) 
of evidence needed to establish and/or reopen his claims for 
service connection.  The October 2002 letter therefore 
provided the notice of first three elements that were 
discussed above.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

Although the October 2002 notice letter did not specifically 
contain the "fourth element" (i.e., tell the claimant to 
provide any relevant evidence in his or her possession), the 
Board finds that he was otherwise fully notified of the need 
to give to VA any evidence pertaining to the claim on appeal.  
The October 2002 letter specifically informed the veteran of 
the type(s) of evidence that would be relevant to his claims 
for service connection or reopen claims for service 
connection, and that it was his "responsibility" to support 
his claim with "appropriate evidence."  When considering 
the October 2002 notification letter, the Board finds that 
the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The claimant has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to the VA notice.

The January 1994 rating decision, August 1994 Statement of 
the Case (SOC), and Supplemental Statements of the Case 
(SSOC) dated in March 1999, February 2000 and November 2004 
collectively notified the veteran of the relevant laws and 
regulations and essentially advised him of the evidence 
necessary to substantiate his claims on appeal.  The November 
2004 SSOC specifically set forth the regulations pertaining 
to VA's duty to assist, thus notifying the veteran of his and 
VA's respective obligations to obtain different types of 
evidence.  These documents also advised the veteran of the 
evidence of record, adjudicative actions taken, and of the 
reasons and bases for denial.  

Service medical and personnel records have been associated 
with the claims folder.  VA and non-VA medical records have 
been obtained including, but not limited to, the J.R. 
Hernandez, M.D., N.R. Nieves, M.D., Hato Rey psychiatric 
hospital, San Juan VA Medical Center (VAMC), and Bronx VAMC.  
Records and reports from the Social Security Administration 
(SSA) have also been obtained.  Neither the veteran nor his 
representative have identified any additional outstanding 
medical records that would be pertinent to the claims on 
appeal.  The veteran was afforded VA examination in July 1993 
and January 2000 for the purpose of determining the nature 
and etiology of the veteran's claimed disabilities.  The 
Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2004) 
(2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  To the extent that the 
October 2002 notice was not given prior to the initial 
adjudication, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although the notice provided to the 
veteran in 2002 was not given prior to the first adjudication 
of the claim, the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and, after the notice was provided, the case was 
readjudicated and an additional SSOC was provided to the 
veteran in November 2004.  

Analysis

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
psychosis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary. 38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309 
(2004).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

The term "active military, naval, or air service" includes 
active duty, any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) 
(West 2002); see also 38 C.F.R. § 3.6 (2004), which defines 
active duty, ACDUTRA and INACDUTRA.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004).

New and Material Evidence

Decisions on appeal to the Secretary are made by the Board 
and are final unless reconsideration is ordered by the 
Chairman. 38 U.S.C.A. §§ 7103(a) and 7104(a) (West 2002); 38 
C.F.R. § 20.1100 (2004).  When a claim is disallowed by the 
Board, the claim may not be reopened and allowed and a claim 
based upon the same factual basis may not be considered.  38 
U.S.C.A. § 7104(b) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

The Board acknowledges that the regulation regarding new and 
material evidence was amended during the course of this 
appeal.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.156(a)).  This amendment to 
38 C.F.R. § 3.156(a) applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
The veteran's request to reopen his claim was filed prior to 
that date.  Therefore, the amended regulation does not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with claims for service connection.  
Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.  Id.  

Using the guidelines noted above, the Board finds that the 
veteran has not submitted new and material evidence.  The 
claims concerning entitlement to service connection for an 
acquired psychiatric disorder and chronic headaches will not 
be reopened.

The Board denied service connection for a headache disorder 
in a May 1989 decision.  In that decision, the Board 
determined that the veteran had not presented competent 
evidence to show that his complaints of headaches were 
etiologically related to the headaches he complained of 
during his active service.  The Board found that the 
veteran's inservice headaches were acute and transitory.  It 
was also held that there was no evidence linking the 
veteran's headaches to any injury occurring during his active 
service or a period of ACDUTRA.  Service connection for a 
psychiatric disorder was denied by the Board in July 1991.  
In that decision, the Board found that there was no evidence 
that the veteran's diagnosed schizophrenia had its onset 
during his active service or within one year of his service 
discharge.  There was also no evidence that the veteran's 
schizophrenia developed during a period of ACDUTRA.  The 
evidence considered by the Board in both decisions included 
service medical and personnel records, inpatient records from 
the Hato Rey psychiatric hospital, treatment records from the 
San Juan VAMC, a report from Dr. Rodriguez, and VA 
examination reports dated in February 1984 and June 1986.  
The veteran did not appeal either decision to the Court.  The 
May 1989 and July 1991 decisions are therefore final.  
38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  

The evidence received by VA after the May 1989 and July 1991 
decisions includes treatment records from the San Juan VAMC 
and Bronx VAMC, records and reports from the SSA, VA 
examination reports, and personal statements from the veteran 
and his spouse.  The personal statements provided by the 
veteran and his wife are essentially duplicative of those he 
previously submitted.  They merely continue the veteran's 
argument that his diagnosed schizophrenia and headaches 
disorder had their onset during his active military service 
or, with respect to his headaches, was related to a head 
injury occurring during his active service or a period of 
ACDUTRA.  Lay assertions of medical status do not constitute 
competent medical evidence.  See Espiritu v. Derwinski.

Dated between December 1992 and September 2003, the records 
received from the San Juan VAMC and Bronx VAMC document the 
veteran's treatment for various health problems including 
undifferentiated schizophrenia and migraine/vascular 
headaches.  None of those records contained any findings 
relating the veteran's schizophrenia and/or migraine 
headaches to his active military service or a period of 
ACDUTRA.  The reports of VA examinations conducted in 1993 
and 2000 also contain no additional findings other than that 
the veteran presently suffers from undifferentiated 
schizophrenia and vascular headaches.  Similarly, the records 
from the SSA merely establish that the veteran was granted 
disability benefits in December 1980 due undifferentiated 
schizophrenia.  Neither the SSA decision nor the records 
considered by the SSA, which included treatment records from 
the Hato Rey psychiatric hospital, contained any findings 
relating the veteran's schizophrenia 


or headaches to his military service.  Thus, while "new," 
these records and reports are immaterial because they only 
document the veteran's post-service treatment for 
undifferentiated schizophrenia and headaches.  

The evidence received since the May 1989 and July 1991 
decisions is therefore cumulative of evidence considered in 
those decisions or is plainly immaterial, and does not relate 
to an unestablished fact necessary to substantiate the 
claims.  The veteran has not submitted any competent medical 
evidence (medical opinion) demonstrating that his diagnosed 
undifferentiated schizophrenia was incurred or aggravated by 
his active service or a period of ACDUTRA, or that it had its 
onset in within one year of service discharge.  The veteran 
also failed to submit competent medical evidence 
demonstrating that his current headache disability is 
etiologically related to his active service or otherwise 
etiologically related to an injury incurred during a period 
of ACDUTRA. The veteran's attempt to reopen his claims for 
entitlement to service connection for an acquired psychiatric 
disorder and chronic headaches must fail.

Service connection

As discussed above, service connection may be granted if the 
evidence demonstrates that a current disability resulted from 
an injury or disease incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection generally requires evidence 
of a current disability with a relationship or connection to 
an injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992)).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service medical records are absent any findings of 
complaints, treatment, or diagnosis of a brain syndrome.  A 
February 1976 treatment note shows that the veteran was seen 
for an injury to the right eye, right eye region, and loose 
tooth.  He reported being in an altercation.  Aside from a 
small abrasion and hematoma about the right eye, no gross 
abnormalities were noted.  The veteran denied any visual 
complications.  On Report of Medical Examination pending 
service discharge, the veteran's neurological system was 
found to be normal.  

During a period of ACDUTRA in July 1990, the veteran was 
hospitalized when he experienced a psychiatric episode.  He 
reportedly started speaking very loudly and making hand 
gestures.  He then started to hit his head against the wall, 
vehicles, and ground.  When he was finally controlled, the 
veteran had several hematomas on his face and hands.  There 
were mixed reports as to whether the veteran ever lost 
consciousness during the incident.  Nevertheless, hospital 
reports contained no findings pertaining to a brain syndrome 
or any other type of injury to the brain.  The report of a 
February 1984 VA examination also contained no findings 
pertaining to brain syndrome.

As part of an earlier claim for service connection for 
headaches, the veteran submitted a medical report from Dr. 
Hernandez, which addressed his neurological condition.  Dated 
in October 1985, the examination report indicated an earlier 
EEG had revealed "abnormal tracing because slow waves right 
temporal region."  The diagnosis, in pertinent part, was 
craniocerebral trauma and organic brain syndrome.  

The report of a September 1986 VA examination, however, 
revealed essentially normal neurological findings.  Similar 
negative findings were made when the veteran was examined by 
VA July 1993.  His only complaint was that he suffered from 
chronic headaches.  There was no evidence of aphasia, 
apraxia, or anoxia.  There was no cranial nerve impairment.  
There was no dysmetria or dyssynergia.  Muscle tone and 
strength were normal.  The veteran's sensory system was 
grossly normal.  Reference was made to the report of 
psychiatric examination.  The impression was vascular 
headaches and neuropsychiatric disorder.  Indeed, the report 
of a July 1993 VA psychiatric examination noted that a CT 
scan of the brain in September 1990 had been normal.

The medical evidence also includes treatment records from the 
San Juan VAMC and Bronx VAMC.  Dated between December 1992 
and September 2003, those records are absent any finding of a 
brain syndrome or any other brain injury.  

A service-connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
The mere fact that the veteran suffered head injuries in 
service and during a period of ACDUTRA is insufficient to 
establish entitlement to service connection.  There is also 
almost no probative value in the 1984 report from Dr. 
Hernandez, which included a diagnosis of brain syndrome and 
which is the only evidence of any such disorder.  
Notwithstanding the fact that there is no indication that the 
veteran's service medical records were not reviewed by Dr. 
Hernandez, the report is over 20 years old.  The more recent 
examination conducted in 1993 and VA treatment records dating 
up to 2003 are negative for a brain syndrome.  The 
credibility and weight to be attached to an opinion is within 
the province of the Board as adjudicators.  Guerrieri v. 
Brown , 4 Vet. App. 467, 470-71 (1993).  Here, the Board 
finds that the competent medical evidence of record quite 
plainly shows that the veteran does not currently suffer from 
a brain syndrome or any other residual from a brain injury.  

Although the veteran has expressed his own opinion that he 
currently suffers from a brain syndrome, the Court has held 
that lay persons, such as the veteran, are not qualified to 
offer an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for a brain syndrome and that, 
therefore, the provisions of § 5107(b) are not applicable.

ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disability, and the claim is not reopened.

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for chronic 
headaches, and the claim is not reopened.

Entitlement to service connection for a brain syndrome is 
denied.


REMAND

Service medical records document the veteran's treatment for 
skin rashes in service.  Review of the post-service medical 
evidence, to include the report of a July 1993 VA 
examination, shows that the veteran has been diagnosed as 
having neurodermatitis, tinea cruris, and tinea versicolor.  
When he was examined in August 2003, the veteran was noted to 
be using soap and topical antibiotics to control his skin 
problems, and that he was experiencing "good results."  In 
this regard, the examiner indicated that a diagnosis of the 
veteran's skin rash was not possible because the condition 
was not active at the time of the examination.  A medical 
opinion is needed to determine whether there is an 
etiological relationship between the skin problems the 
veteran experienced in service and the skin rashes for which 
he currently receives treatment.

In light of the above, this case is REMANDED to the RO via 
the AMC for the following development:

1.  The RO should obtain a copy of the 
veteran's complete medical file from the 
San Juan VAMC since September 2003.

2. The RO should schedule the veteran for 
a VA examination to determine the extent 
and etiology of any currently present 
disability of the skin.  The claims 
folders, to include a copy of this Remand 
and any additional evidence secured, must 
be made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims 
folder was reviewed.  The examiner's 
attention is directed to the service 
medical records, the VA examination 
report dated in July 1993 reflecting 
diagnoses of neurodermatitis, tinea 
cruris, and tinea versicolor, and current 
outpatient records showing that the 
veteran has been prescribed clotrimazole 
for a fungus infection.  Any indicated 
studies should be performed.

Based upon the examination results and a 
review of the claims folders, the 
examiner should provide an opinion as to 
whether there is a 50 percent or greater 
probability (as likely as not) that any 
current skin rash/condition had its onset 
in service or is otherwise etiologically 
related to any skin rashes/infection(s) 
occurring during active service.  The 
examiner should be asked to express this 
opinion whether or not the veteran is 
actively experiencing his rash at the 
time of the examination.  The rationale 
for all opinions expressed must also be 
provided.

3.  Following completion of the 
foregoing, if any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of all 
evidence received since the November 2004 
Supplemental Statement of the Case and 
discussion of all pertinent laws and 
regulations, including, but not limited 
to the VCAA. Allow an appropriate period 
of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


